Case 1:20-mc-00212-AJN Document 39-9 Filed 06/26/20 Page 1 of 24




                       EXHIBIT 9
       Case1:20-mc-00212-AJN
      Case  1:13-cr-00315-WHP Document
                               Document39-9
                                        62 Filed
                                            Filed03/20/14
                                                  06/26/20 Page
                                                            Page12ofof23
                                                                       24
     E3ABCILP                                Plea

 1   UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
 2                                                   x


 3   UNITED STATES OF AMERICA,
 4                    V.                                       13 CR 315 (WHP)

 5   FREDERIC CILINS,

 6                          Defendant.
 7                                                   x


 8                                                             New York, N.Y.
                                                               March i0, 2014
 9                                                             12:29 p.m.

10
     Before:
11
                                HON. WILLIAM H. PAULEY III,
12
                                                               District Judge
13


14                                           APPEARANCES
15   PREET    BHARARA
             United    States    Attorney       for      the
16           Southern      District     of    New York
     ELISHA KOBRE
17           Assistant     United      States       Attorney


18   WILLIAM SCHWARTZ
     ANNIKA GOLDMAN
19        Attorneys for Defendant

20   ALSO    PRESENT:
             JOSE    VOIGHT,    Interpreter
21           S.A.    CHRISTOPHER HARTINEZ
             TAREK    HELOV,    ESQ.
22


23


24


25




                            SOUTHERN DISTRICT REPORTERS, P.C.
                                      (212) 805-0300
       Case1:20-mc-00212-AJN
      Case  1:13-cr-00315-WHP Document
                               Document39-9
                                        62 Filed
                                            Filed03/20/14
                                                  06/26/20 Page
                                                            Page23ofof23
                                                                       24       2
     E3ABCILP                      Plea



 1              (In open court)
 2              THE COURT:   Good afternoon.      Please be seated.

 3              THE DEPUTY CLERK:     This is the case of United States

 4   of America v. Frederic Cilins.
 5              Appearances for the government.

 6              MR. KOBRE:   Yes, good afternoon, your Honor.          Elisha

 7   Kobre for the government.       With me at counsel table is Tarek

 8   Helov, a trial attorney with the fraud section of the criminal

 9   division of the Department of Justice, as well as Special Agent

lO   Christopher Martinez of the FBI.

11              THE COURT:   All right.     Good afternoon, Mr. Kobre.
12              THE DEPUTY CLERK:     Appearance for the defendant.

13              MR. SCHWARTZ:     Good afternoon, your Honor.       William

14   Schwartz together with my colleague, Annika Goldman, for the

15   defendant, Frederic Cilins.
16              THE COURT:   Good afternoon, Mr. Schwartz.         I note the
17   presence of a French interpreter.

18              Would you identify yourself for the record?

19              THE INTERPRETER:     Yes.   Good afternoon, your Honor.

20   Jose Voight.
21              THE COURT:   Please administer the oath to the
22   interpreter.

23              (Interpreter sworn)
24              THE COURT:   All right.     Mr. Cilins, are you able to

25   understand what’s being said here this afternoon through the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case1:20-mc-00212-AJN
      Case  1:13-cr-00315-WHP Document
                               Document39-9
                                        62 Filed
                                            Filed03/20/14
                                                  06/26/20 Page
                                                            Page34ofof23
                                                                       24   3
     E3ABCILP                     Plea



 1   French interpreter?
 2              THE DEFENDANT:    Yes, your Honor.

 3              THE COURT:   Very well.     All right.

 4              Mr. Schwartz, I’m informed that the defendant has an
 5   application.

 6              What is that application?

 7              MR. SCHWARTZ:    Your Honor, the government has informed

 8   us that they were going to file a superseding information to

 9   which the defendant will plead guilty.

lO              THE COURT:   All right.     Let’s begin then with an

11   arraignment on the superseder.
12              Mr. Cilins, would you stand.

13              Are you the defendant, Frederic Cilins?

14              THE DEFENDANT:    Yes, your Honor.

15              THE COURT:   And have you seen a copy of the

16   superseding information that is $2 filed by the government

17   against you?

18              THE DEFENDANT:    Yes.
19              THE COURT:   And has it been read to you or translated

20   for you into French?

21              THE DEFENDANT:    Yes.
22              THE COURT:   And have you discussed it with your

23   attorney, Mr. Schwartz?
24              THE DEFENDANT:    Yes, your Honor.

25              THE COURT:   Do you waive my reading the superseding


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case1:20-mc-00212-AJN
      Case  1:13-cr-00315-WHP Document
                               Document39-9
                                        62 Filed
                                            Filed03/20/14
                                                  06/26/20 Page
                                                            Page45ofof23
                                                                       24                                      4
     E3ABCILP                                 Plea



 1   information word for word here in open court?

 2                    THE DEFENDANT:          Absolutely,             yes.

 3                    HR.    SCHWARTZ:      Your Honor,              just to be          correct here,

 4   the question may be ambiguous.                        Mr. Cilins has read it and I

 5   read it with him in English, but we did it slowly enough so

 6   that he understood.
 7                    THE COURT:      All     right.           Hr.    Cilins,       how do      you    plead


 8   to the charges in the superseding information, guilty or not

 9   guilty?


10                    THE DEFENDANT:          Guilty, your Honor.

11                    THE COURT:       Before we get to that, why don’t you
12   consult with your client for a moment.                                 I think in the initial
13   presentment on the charging instrument

14                    HR.    SCHWARTZ:      Your     Honor,          what    I’m not       clear      about


15   yet    is   whether       your   Honor    needs       to       allocute       him    on   waiver    so


16   that    the      instrument      can   actually           be    filed.


17                    THE    COURT:    I’m going          to    do    all    of    that    during      the


18   course      of    the    plea.


19                    HR.    SCHWARTZ:      Okay.


20                    (Pause)


21                    THE    DEFENDANT:       Not    guilty.


22                    THE    COURT:   All     right.           Now,    Hr.    Schwartz,         does    the


23   defendant         have    an   application?


24                    HR.    SCHWARTZ:      Yes,     he    does,       your       Honor.


25                    THE    COURT:   What     is    that       application?




                               SOUTHERN DISTRICT REPORTERS, P.C.
                                         (212) 805-0300
          Case1:20-mc-00212-AJN
         Case  1:13-cr-00315-WHP Document
                                  Document39-9
                                           62 Filed
                                               Filed03/20/14
                                                     06/26/20 Page
                                                               Page56ofof23
                                                                          24                                                          5
     E3ABCILP                                           Plea



 1                    HR.    SCHWARTZ:              The       defendant             asks          the       Court    to       permit


 2   him to      change          his    plea       from not          guilty             to       guilty.


 3                    THE    COURT:           Is    this       pursuant             to       a   plea        agreement?


 4                    HR.    SCHWARTZ:              It    is,       your       Honor.


 5                    THE    COURT:           All       right.           The    record             should reflect                that


 6   a   plea    agreement             has    been       handed up             to       me       for    my    inspection.


 7                    And,       Hr.    Schwartz,             prior       to    the          commencement                of    this


 8   proceeding,            did       you    review with             your       client             an       advice       of    rights


 9   form?

10                    HR.    SCHWARTZ:              Yes,       I    did,       your          Honor.


11                    THE    COURT:           Okay.           And did          you       discuss             that    advice       of


12   rights      form with             your    client?


13                    HR.    SCHWARTZ:              I    did,       your       Honor.


14                    THE    DEFENDANT:                 Yes,       your    Honor.


15                    THE    COURT:           And did he             sign       it       in       your       presence?


16                    HR.    SCHWARTZ:              Not       yet,       your       Honor,             because       I    have    one


17   issue      which       is    a    lawyer’s issue                that       I’d like                to    address.


18                    THE    COURT:           Go    ahead.           I    love          lawyers’             issues.


19                    HR.    SCHWARTZ:              The       form that             I    signed             says    that       I’ve


20   advised my         client          that       any    such       defenses                would          not    prevail       at


21   trial      and    the       form that          he    signed          says          that       I’ve advised him                   of


22   that.       And my          only       question                it’s a          lawyer’s question,                         your


23   Honor      --    which       is    I    think       it    would be             better             to    say    that       I’ve


24   advised him            of    the       chances       of       those       defenses                at    trial,       because


25   a   defendant          necessarily             doesn’t have                to       believe             he    has    no




                                  SOUTHERN DISTRICT REPORTERS, P.C.
                                            (212) 805-0300
       Case1:20-mc-00212-AJN
      Case  1:13-cr-00315-WHP Document
                               Document39-9
                                        62 Filed
                                            Filed03/20/14
                                                  06/26/20 Page
                                                            Page67ofof23
                                                                       24                                                             6
     E3ABCILP                                           Plea



 1   defenses          in    order   to    plead             guilty.


 2                     THE    COURT:       But          I    am going             to    allocute          him       and    you       on


 3   this    issue          during   the       course             of    the       proceeding.


 4                     HR.    SCHWARTZ:             I       understand             that,       your       Honor,          and    I


 5   think       the    allocution         should             also       be       different.              But       if    your


 6   Honor       is    not    prepared         to       change          it,       we    will       sign    the       form.


 7                     THE    COURT:       All          right.           Why       don’t you             sign       the    form.


 8                     HR.    SCHWARTZ:             Thank          you       for       indulging me,                your    Honor.


 9                     THE    COURT:       It’s always                   a    pleasure,            Hr.     Schwartz.


10                     The    record      should             reflect          that       an    advice          of    rights


11   form has          been    handed up            to       me    for       my    inspection.                 So    at    this


12   time    I’m going          to   direct             my    deputy          to       administer          the       oath       to


13   Hr.    Cilins.


14                     (Defendant         sworn)


15                     THE    COURT:       Hr.          Cilins,          do       you    understand,                sir,    that


16   you    are       now under      oath       and          if    you       answer          any    of    my    questions


17   falsely,          your    false      or    untrue             answers             may    later       be    used       against


18   you    in    another       prosecution                  for       perjury          or    making       a    false


19   statement?
20                     THE DEFENDANT:                   Absolutely.
21                     THE COURT:          And for the record, Mr. Cilins, what is
22   your full name?

23                     THE DEFENDANT:                   Frederic Cilins.

24                     THE COURT:          All right.                    And how old are you,

25   Mr. Cilins?


                                SOUTHERN DISTRICT REPORTERS, P.C.
                                          (212) 805-0300
       Case1:20-mc-00212-AJN
      Case  1:13-cr-00315-WHP Document
                               Document39-9
                                        62 Filed
                                            Filed03/20/14
                                                  06/26/20 Page
                                                            Page78ofof23
                                                                       24
     E3ABCILP                                   Plea



 1                 THE     DEFENDANT:           Fifty-one          years       old.


 2                 THE     COURT:     How       far    did       you    go    in    school?


 3                 THE     DEFENDANT:           University.


 4                 THE     COURT:     And do          you    fully       understand                the   French


 5   interpreter         here     today?


 6                 THE     DEFENDANT:           Yes.


 7                 THE     COURT:     Do    you       have       any    difficulty             communicating


 8   with    the   French       interpreter?


 9                 THE     DEFENDANT:           No,    none.


10                 THE     COURT:     Hr.       Cilins,          are    you    now       or    have       you


11   recently      been     under    the    care       of    a    doctor       or    a    psychiatrist?


12                 THE     DEFENDANT:           A physician,             yes,       for       the    blood


13   pressure,       but    not   psychiatrist.


14                 THE     COURT:     All       right.           And    are    you       taking          any


15   medications?


16                 THE     DEFENDANT:           Yes.        Yes,       for    the    blood pressure.


17                 THE     COURT:     And have          you       taken       your       blood pressure


18   medication       today?


19                 THE     DEFENDANT:           The    medication?                 Yes,       of    course.


20                 THE     COURT:     And       are    you       taking       any    other          medication?


21                 THE     DEFENDANT:           No.


22                 THE     COURT:     Have       you    ever       been       treated          or    hospitalized


23   for    any mental       illness       or    any    type       of    addiction             including drug


24   or    alcohol    addiction?


25                 THE DEFENDANT:               No, never.


                             SOUTHERN DISTRICT REPORTERS, P.C.
                                       (212) 805-0300
       Case1:20-mc-00212-AJN
      Case  1:13-cr-00315-WHP Document
                               Document39-9
                                        62 Filed
                                            Filed03/20/14
                                                  06/26/20 Page
                                                            Page89ofof23
                                                                       24                                                8
     E3ABCILP                                    Plea



 1                    THE    COURT:       Aside       from your             blood pressure             medication,


 2   in    the    past      24    hours   have       you    taken       any       drugs,       medicines          or


 3   pills       or   have       you   consumed       any       alcohol?


 4                    THE    DEFENDANT:          I    took       two    tablets,          Alive,       just       for


 5   the    cold.          That’s all.


 6                    THE    COURT:        Is   your       mind    clear          today?


 7                    THE    DEFENDANT:          Yes,       absolutely.


 8                    THE    COURT:       Are    you       feeling          all       right    today,


 9   Hr.    Cilins?


10                    THE    DEFENDANT:          Yes,       totally.


11                    THE    COURT:       Are    you       represented by                an    attorney       here


12   today.


13                    THE    DEFENDANT:          Yes,       of    course.


14                    THE    COURT:       Who    is    your       attorney,             Hr.    Cilins?


15                    THE    DEFENDANT:          Hr.       Schwartz,             present       here.


16                    THE    COURT:       Hr.    Schwartz,             do    you       have    any doubt          as    to


17   your    client’s competence                 to    plead       at       this       time?


18                    HR.    SCHWARTZ:          None,       your       Honor.


19                    THE    COURT:       Now,       Hr.    Cilins,          your       attorney,


20   Hr.    Schwartz,            has   informed me          you    wish          to    enter    a plea       of


21   guilty.


22                    Do    you    wish   to    enter       a    plea       of    guilty?


23                    THE    DEFENDANT:          Yes,       your       Honor.


24                    THE    COURT:       Have       you    had    a    full          opportunity       to    discuss


25   your    case      with       your    attorney         and    to    discuss          the    consequences             of




                                  SOUTHERN      DISTRICT          REPORTERS,             P.C.
                                                 (212)          805-0300
       Case1:20-mc-00212-AJN
      Case   1:13-cr-00315-WHP Document
                                Document39-9
                                         62 Filed
                                             Filed 03/20/14
                                                   06/26/20 Page
                                                            Page 910ofof2324                                                       9
     E3ABCILP                                           Plea



 1   entering      a       plea    of    guilty?


 2                 THE       DEFENDANT:                 Yes,    sir.


 3                 THE       COURT:           Are       you    satisfied with                   your       attorney,


 4   Hr.    Schwartz,            and his          representation                   of    you    in       this    matter?


 5                 THE       DEFENDANT:                 Yes,    your          Honor.


 6                 THE       COURT:           On       the    basis       of       Hr.    Cilins’s responses                     to


 7   my    questions         and my       observations                   of    his       demeanor          here       in    my


 8   courtroom this               afternoon,             I    find he’s fully                   competent             to    enter


 9   an    informed plea            at    this          time.


10                 Now,          before       I    accept       any plea                from you,          Hr.    Cilins,


11   I’m going         to    ask    you       certain          questions.                 Hy    questions             are


12   intended      to       satisfy me             that       you    wish          to    plead       guilty       because


13   you    are   guilty          and    that          you    fully       understand             the       consequences


14   of    your   plea.


15                 I’m going             to       describe          to    you       certain          rights       that       you


16   have    under         the    Constitution                and    laws          of    the    United          States,


17   which    rights         you’ll be             giving up             if    you       enter       a    plea    of       guilty.


18                 Please          listen          carefully.                 If    you    do    not       understand


19   something         I    am    saying          or    describing,                then    stop me,             and    either         I


20   or    your   attorney,             Hr.       Schwartz,          will          explain       it       to    you    more


21   fully.

22                 Do you understand this?

23                 THE DEFENDANT:                       Yes, I understand.
24                 THE COURT:                 All right.                 Under the Constitution and

25   laws of the United States, you have a right to a speedy and


                                  SOUTHERN             DISTRICT          REPORTERS,             P.C.
                                                        (212)       805-0300
       Case1:20-mc-00212-AJN
      Case  1:13-cr-00315-WHP Document
                               Document39-9
                                        62 Filed
                                            Filed03/20/14
                                                  06/26/20 Page
                                                            Page10
                                                                 11ofof23
                                                                        24                                                             10
     E3ABCILP                                            Plea



 1   public    trial          by    a    jury       on    the       charges          against             you    which          are


 2   contained       in       the       superseding                information.


 3                  Do    you       understand                that?


 4                  THE       DEFENDANT:                 Yes,       sir.


 5                  THE       COURT:           And       if    there          were       a    trial,          Hr.    Cilins,          you


 6   would be       presumed             innocent             and       the    government                would be          required


 7   to   prove     you       guilty          by    competent             evidence             and beyond             a


 8   reasonable          doubt.           You       would          not    have       to      prove        that       you       were


 9   innocent       at    a    trial.


10                  Do    you       understand                that,       sir?


11                  THE       DEFENDANT:                 Yes,       I    understand.


12                  THE       COURT:           If    there          were       a    trial,          a    jury       composed          of


13   12   people     selected             from this                district          would have                to    agree


14   unanimously          that          you    were       guilty.


15                  Do    you       understand                that?


16                  THE       DEFENDANT:                 Yes,       sir.


17                  THE       COURT:           If    there          were       a    trial,          you       would have             the


18   right    to    be    represented by                      an    attorney             and    if       you    could          not


19   afford    one,       an       attorney          would be             provided             to       you    free       of    cost.


20                  Do    you       understand                that?


21                  THE       DEFENDANT:                 Yes,       I    understand             that.


22                  THE       COURT:           If    there          were       a    trial,          you’d have             the


23   right    to    see       and hear             all    of       the    witnesses             against             you    and       your


24   attorney       could          cross-examine                   them.           You       would have             the    right       to


25   have    your    attorney             object          to       the    government’s evidence                            and




                                   SOUTHERN          DISTRICT             REPORTERS,                P.C.
                                                         (212)          805-0300
       Case1:20-mc-00212-AJN
      Case  1:13-cr-00315-WHP Document
                               Document39-9
                                        62 Filed
                                            Filed03/20/14
                                                  06/26/20 Page
                                                            Page11of
                                                                 12 of23
                                                                       24                                                                   11
     E3ABCILP                                              Plea



 1   offer      evidence             on    your          behalf       if       you       so    desired,          and       you       would


 2   have     the     right          to    have          subpoenas             issued          or    other       compulsory


 3   process         used       to    compel             witnesses             to       testify       in       your    defense.


 4                    Do    you       understand                that?


 5                    THE       DEFENDANT:                 Yes,       I    understand.


 6                    THE       COURT:              If    there       were          a    trial,       you       would have             the


 7   right      to    testify             if    you       wanted          to,       but       no    one    could       force          you


 8   to   testify          if    you       did       not       want       to.           Further,          no    inference             or


 9   suggestion            of    guilt          could be             drawn          if    you       chose       not    to       testify


10   at   a   trial.


11                    Do    you       understand                that,          Hr.       Cilins?


12                    THE       DEFENDANT:                 Yes,       I    understand.


13                    THE       COURT:              Do    you    understand                   that    by       entering          a   plea


14   of   guilty       today,             you’re giving up                      each          and    every       one       of    the


15   rights      I    have       described,                that       you’re waiving                      these       rights          and


16   that     you     will       have          no    trial?


17                    THE       DEFENDANT:                 Yes,       I    understand.


18                    THE       COURT:              And do       you       understand,                sir,       that       you       can


19   change      your       mind          right          now    and       refuse          to       enter       a plea       of


20   guilty?          You       do    not       have       to    enter          this          plea    if       you    do    not       want


21   to   for    any       reason          whatsoever.                    Do    you       understand this?


22                    THE       DEFENDANT:                 Yes,       I    understand.


23                    THE       COURT:              Now,       Hr.    Cilins,             have       you       received          a    copy


24   of   the    superseding                   information?


25                    THE       DEFENDANT:                 Yes,       your          Honor.




                                     SOUTHERN             DISTRICT             REPORTERS,             P.C.
                                                           (212)          805-0300
       Case1:20-mc-00212-AJN
      Case  1:13-cr-00315-WHP Document
                               Document39-9
                                        62 Filed
                                            Filed03/20/14
                                                  06/26/20 Page
                                                            Page12
                                                                 13ofof23
                                                                        24        12
     E3ABCILP                      Plea



 1              THE COURT:    And have you read it together with
 2   Mr. Schwartz?

 3              THE DEFENDANT:     Yes, sir.
 4              THE COURT:    And did you discuss it with your attorney,

 5   Mr. Schwartz?

 6              THE DEFENDANT:     Yes, sir.

 7              THE COURT:    And, once again, do you waive my reading

 8   the superseding information word for word here in open court?

 9              THE DEFENDANT:     Absolutely.

lO              THE COURT:    Do you understand that Count One of the

11   superseding information charges you with, from at least in or
12   about March 2013 up to and including on or about April 14,
13   2013, obstructing a criminal investigation in violation of

14   Title 18 of the United States Code, Section 1510(a)?             Do you

15   understand that?
16              THE DEFENDANT:     Yes, I understand.
17              THE COURT:    And, Mr. Cilins, do you understand that

18   you have a constitutional right to be charged by an indictment
19   rather than as, in this case, a superseding information?                An

20   indictment would be from a grand jury and not like the
21   superseding information, simply a charge by the prosecutor?                  Do
22   you understand, sir, that you’ve waived the right to be charged
23   by an indictment and that you’ve consented to being charged by
24   an information of the government?

25              THE DEFENDANT:     Yes, I understand.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case1:20-mc-00212-AJN
      Case  1:13-cr-00315-WHP Document
                               Document39-9
                                        62 Filed
                                            Filed03/20/14
                                                  06/26/20 Page
                                                            Page13
                                                                 14ofof23
                                                                        24                                                       13
     E3ABCILP                                         Plea



 1                  THE       COURT:           And do       you       waive       this    right          voluntarily


 2   and    knowingly?


 3                  THE       DEFENDANT:              Yes,       voluntarily.


 4                  THE       COURT:           And do       you       understand          that       if       you    did       not


 5   plead    guilty,          the       government          would have             to    prove          each       and    every


 6   part    or   element           of    the       charge       of    obstructing             a    criminal


 7   investigation             in    this       case       beyond       a    reasonable             doubt       at    trial?


 8                  THE       DEFENDANT:              Yes,       sir.


 9                  THE       COURT:           And,    Hr.       Kobre,       for       the    benefit          of    the


10   Court    and       for    the       defendant,          would          you    describe          the       essential


11   elements       of    the       offense?


12                  HR.       KOBRE:           Yes,    your       Honor.           The    violation             of    Section


13   1510(a)       of    Title       18       contains       three          elements:              First,       that       the


14   defendant          willfully             endeavored          to    obstruct,             delay       or    prevent


15   the    communication                of    information             by    any person             to    a    criminal


16   investigator;             second,          that       the    defendant             did    so    by means             of


17   bribery;       third,          that       the    information             related          to    a    violation             of


18   any    criminal          statute          of    the    United          States.           At    trial       the


19   government          would       also       be    required          to    show venue             is       proper       in


20   the    Southern          District          of    New York          by    a   preponderance                 of    the


21   evidence.


22                  THE       COURT:           Thank       you,       Hr.    Kobre.


23                  Hr.       Cilins,          have    you       listened          closely          to    Assistant


24   United       States       Attorney             Elisha       Kobre       as    he    has       described          the


25   essential          elements          of    the    offense?




                                SOUTHERN             DISTRICT          REPORTERS,             P.C.
                                                      (212)       805-0300
          Case1:20-mc-00212-AJN
         Case  1:13-cr-00315-WHP Document
                                  Document39-9
                                           62 Filed
                                               Filed03/20/14
                                                     06/26/20 Page
                                                               Page14
                                                                    15ofof23
                                                                           24                                                     14
     E3ABCILP                                             Plea



 1                      THE       DEFENDANT:              Yes,       sir.


 2                      THE       COURT:        And do          you       understand,             sir,    that       the


 3   government              would have             to    prove          each    of    those       elements          by


 4   competent           evidence             and beyond             a    reasonable             doubt    in    order       to


 5   convict        you       at       trial?


 6                      THE       DEFENDANT:              Yes,       sir.


 7                      THE       COURT:        Do       you    understand,                Hr.    Cilins,       that       the


 8   maximum possible                    penalty          of    the       crime       to    which    you’re entering


 9   a    plea     of    guilty          is    five       years          of    imprisonment          followed by             a


10   maximum term                 of    three       years       of       supervised          release,          together


11   with     a    maximum             fine    of    the       greatest          of    $250,000          or    twice       the


12   gross        pecuniary             gain    derived             from the          offense       or    twice       the


13   gross        pecuniary             loss    to       persons          other       than       yourself       resulting


14   from the           offense          and    a    $100       mandatory             special       assessment?              Do


15   you    understand                 that?


16                      THE       DEFENDANT:              Yes,       I    understand.


17                      THE       COURT:        And,          Hr.    Cilins,          supervised          release          means


18   that    you’ll be                 subject       to       monitoring when                you’re released                from


19   prison.            The       monitoring             to    be    under       terms       and    conditions             which


20   could        lead       to    reimprisonment                   without       a    jury       trial       for    all    or


21   part     of    the       term       of    supervised                release       without       credit          or    time


22   previously              served       on    post-release                   supervision          if    you       violate


23   the    terms        and       conditions             of    supervised             release.


24                      Do    you       understand             that?


25                      THE       DEFENDANT:              Yes,       I    understand.



                                       SOUTHERN          DISTRICT             REPORTERS,          P.C.
                                                          (212)          805-0300
       Case1:20-mc-00212-AJN
      Case  1:13-cr-00315-WHP Document
                               Document39-9
                                        62 Filed
                                            Filed03/20/14
                                                  06/26/20 Page
                                                            Page15
                                                                 16ofof23
                                                                        24                                                 15
     E3ABCILP                                         Plea



 1                  THE    COURT:           Do    you       also       understand          that    as       part    of


 2   your    agreement          with    the       government,                that    you    are    admitting             the


 3   forfeiture          allegations             in    this       case       and    that    you    agree       to


 4   forfeit      property        to    the       government?


 5                  THE    DEFENDANT:                 Yes.


 6                  THE    COURT:           And do          you    also          understand       that       this    Court


 7   will    impose       an    order       of    restitution                on    you?


 8                  THE    DEFENDANT:                 Yes.


 9                  THE    COURT:           Now,       do    you       further       understand             that


10   because       you    are    not    a    citizen          of       the       United    States,          that    you


11   will    be    subject       to    deportation                from the          United       States       at    such


12   time    as    you    complete          your       term       of    imprisonment?


13                  THE    DEFENDANT:                 Yes,    I    understand             that.


14                  THE    COURT:           Have       you    talked with             your       attorney,


15   Hr.    Schwartz,          about    the       sentencing             guidelines?


16                  THE    DEFENDANT:                 Yes.


17                  THE    COURT:           And do          you    understand             that    the       Court    will


18   not    be    able    to    determine             your    sentence             until    after       a


19   presentence          report       has       been       completed by             the    probation          office


20   and    you    and    the    government             have       had       a    chance    to    challenge          any


21   of    the    facts    reported by                the    probation             office?


22                  THE    DEFENDANT:                 Yes,    I    understand             that.


23                  THE    COURT:           And do          you    also          understand       that       even    after


24   it’s determined what                   guideline             range          applies    in    your       case,       that


25   this    Court       has    the    authority             to    impose          whatever       sentence          it




                                SOUTHERN          DISTRICT             REPORTERS,          P.C.
                                                      (212)       805-0300
      Case1:20-mc-00212-AJN
     Case  1:13-cr-00315-WHP Document
                              Document39-9
                                       62 Filed
                                           Filed03/20/14
                                                 06/26/20 Page
                                                           Page16
                                                                17ofof23
                                                                       24   16
     E3ABCILP                     Plea



 1   deems appropriate given due regard to all of the factors set
 2   forth in Section 3553(a)?
 3              THE DEFENDANT:    Yes, I understand.
 4              THE COURT:   Do you understand that if you’re sentenced

 5   to prison, parole has been abolished and you will not be

 6   released any earlier on parole?

 7              THE DEFENDANT:    Yes, I understand that.
 8              THE COURT:   And do you understand that if your

 9   attorney or anyone else has attempted to estimate or predict

lO   what your sentence will be, that their estimate or prediction

11   could be wrong?
12              THE DEFENDANT:    Yes, sir.
13              THE COURT:   No one, Mr. Cilins, not even your attorney

14   or the government, can nor should give you any assurance of

15   what your sentence will be.         Your sentence cannot be determined

16   until after the probation office report is completed, I’ve

17   ruled on any challenges to the report and determined what

18   sentence I believe is appropriate given due regard to all the

19   factors set forth in Section 3553.
20              Do you understand that?

21              THE DEFENDANT:    Yes, I understand that.
22              THE COURT:   Do you also fully understand that even if

23   your sentence is different from what your attorney or anyone
24   else told you it might be, or if it’s different from what you

25   expect, that you’ll still be bound to your guilty plea and you


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case1:20-mc-00212-AJN
      Case  1:13-cr-00315-WHP Document
                               Document39-9
                                        62 Filed
                                            Filed03/20/14
                                                  06/26/20 Page
                                                            Page17
                                                                 18ofof23
                                                                        24                                       17
     E3ABCILP                                     Plea



 1   will   not   be      allowed      to       withdraw       your    plea    of    guilty?


 2                THE     DEFENDANT:              Yes,    I    understand.


 3                THE     COURT:           All    right.        Now,    I’ve been          given       this    plea


 4   agreement.


 5                Have      you    signed         it?


 6                THE     DEFENDANT:              Yes,    your    Honor.


 7                THE     COURT:           And did       you    read    this       agreement       with


 8   Hr.    Schwartz      prior       to    signing       it?


 9                THE     DEFENDANT:              Yes,    sir.


10                THE     COURT:           And did       you    discuss       it    with    your       attorney


11   before    you     signed      it?


12                THE     DEFENDANT:              Yes,    yes.


13                THE     COURT:           Hr.    Cilins,       did    you    fully       understand          this


14   agreement       at   the     time      that    you       signed    it?


15                THE     DEFENDANT:              Yes,    I    understood          it.


16                THE     COURT:           Hr.    Cilins,       does    this       letter       agreement


17   constitute        your     complete          and    total    understanding             of    the    entire


18   agreement       among      the    government,             your    attorney          and you?


19                THE     DEFENDANT:              Yes,    your    Honor.


20                THE     COURT:           Is    everything       about       your       plea    and    sentence


21   contained       in   this     agreement?


22                THE     DEFENDANT:              Yes.


23                THE     COURT:           Has    anything been          left       out?


24                THE     DEFENDANT:             No.


25                THE     COURT:           And do       you    understand          that    under       the    terms




                              SOUTHERN           DISTRICT       REPORTERS,          P.C.
                                                  (212)       805-0300
       Case1:20-mc-00212-AJN
      Case  1:13-cr-00315-WHP Document
                               Document39-9
                                        62 Filed
                                            Filed03/20/14
                                                  06/26/20 Page
                                                            Page18
                                                                 19ofof23
                                                                        24                      18
     E3ABCILP                            Plea



 1   of   this   agreement,     that    you   are   giving up   or   waiving        your    right


 2   to   appeal    or    otherwise     challenge    your   sentence    if    this    Court


 3   sentences      you   within   or   below   a   guideline   range    of    37    to    46


 4   months of imprisonment?              Do you understand that?

 5                 THE DEFENDANT:        Yes.
 6                 THE COURT:      And do you understand that I’m completely

 7   free to disregard any imposition or recommendation by your

 8   attorney or by the government as to what your sentence should

 9   be; that I have the ability to impose whatever sentence I
10   believe is appropriate under the circumstances and you’ll have

11   no right to withdraw your plea?
12                 THE DEFENDANT:        Yes, I understand that.
13                 THE COURT:      Mr. Schwartz, do you know of any valid

14   defense that would prevail at trial or do you know of any

15   reason why your client should not be permitted to plead guilty?

16                 MR. SCHWARTZ:        No, your Honor.

17                 THE COURT:      Mr. Schwartz, is there an adequate factual

18   basis to support this plea of guilty?

19                 MR. SCHWARTZ:        Yes, your Honor.

20                 THE COURT:      Mr. Kobre, is there an adequate factual

21   basis to support this plea of guilty?
22                 MR. KOBRE:      There is, your Honor.

23                 THE COURT:      Mr. Cilins, please tell me what you did in
24   connection with the crime of obstructing a criminal

25   investigation as charged in the superseding information.


                            SOUTHERN DISTRICT REPORTERS, P.C.
                                      (212) 805-0300
       Case1:20-mc-00212-AJN
      Case  1:13-cr-00315-WHP Document
                               Document39-9
                                        62 Filed
                                            Filed03/20/14
                                                  06/26/20 Page
                                                            Page19
                                                                 20ofof23
                                                                        24   19
     E3ABCILP                      Plea



 1              THE DEFENDANT:     On April 14, 2013, I offered to give
 2   money to a government witness to persuade her to leave the

 3   United States to avoid answering questions posed by the FBI.

 4   knew this was wrong.

 5              THE COURT:    And when was it that you did this?

 6              THE DEFENDANT:     April 14, 2013, your Honor.

 7              THE COURT:    And where was it that you did this?

 8              THE DEFENDANT:     At the airport-- at Jacksonville

 9   Airport in Florida.

lO              THE COURT:    And at that time did you understand that

11   the individual with whom you were dealing was a government-- a
12   witness in a government investigation?

13              THE DEFENDANT:     Yes, it was a cooperating witness, but

14   I didn’t know that this person was cooperating-- this witness

15   was cooperating at that time.

16              THE COURT:    But you knew that this person was a
17   witness in a government investigation, did you not?

18              THE DEFENDANT:     Yes.
19              THE COURT:    And what did you try to bribe this witness

20   with?
21              THE DEFENDANT:     Money, your Honor.
22              THE COURT:    And how much money?

23              THE DEFENDANT:     I had $20,000 with me.
24              THE COURT:    And did you promise the witness more

25   money?


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case1:20-mc-00212-AJN
      Case  1:13-cr-00315-WHP Document
                               Document39-9
                                        62 Filed
                                            Filed03/20/14
                                                  06/26/20 Page
                                                            Page20
                                                                 21ofof23
                                                                        24   2O
     E3ABCILP                      Plea



 1              THE DEFENDANT:     I had promised to give more money to
 2   the witness in Africa.

 3              THE COURT:    And did you understand that engaging in

 4   this conduct was wrong and illegal at the time?

 5              THE DEFENDANT:     Yes.

 6              THE COURT:    Okay.   Mr. Kobre, would the government

 7   briefly summarize its evidence against Mr. Cilins?

 8              MR. KOBRE:    Yes, your Honor.      The evidence against

 9              THE COURT:    You can be seated.
lO              MR. KOBRE:    The evidence against the defendant would

11   include audio recordings including audio recordings made at
12   person-to-person meetings between the defendant and the

13   cooperating witness, as well as recorded phone calls, and as

14   well as documentary evidence, e-mails and phone records, among

15   other things, that would show that the defendant participated

16   in a scheme to obstruct criminal investigation in March and

17   April of 2013.

18              That criminal investigation-- that obstruction

19   involved several elements, one of which was to bribe the
20   witness to leave the United States to avoid questioning by
21   agents of the FBI as well as to avoid questioning by a grand
22   jury.   Other elements of the defendant’s scheme to obstruct

23   were offering to pay the cooperating witness in the millions of
24   dollars to destroy documents that were sought by the FBI and in

25   the grand jury investigation as well as presenting the


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case1:20-mc-00212-AJN
      Case  1:13-cr-00315-WHP Document
                               Document39-9
                                        62 Filed
                                            Filed03/20/14
                                                  06/26/20 Page
                                                            Page21of
                                                                 22 of23
                                                                       24   21
     E3ABCILP                     Plea



 1   cooperating witness with a document containing false
 2   statements.

 3              And just to address the issue of venue, your Honor,

 4   some of the phone calls that the defendant participated in

 5   together with the cooperating witness to arrange for their

 6   meetings and to discuss the destruction of documents occurred

 7   while the cooperating witness was present in New York City and

 8   Manhattan.

 9              THE COURT:    Thank you, Mr. Kobre.

lO              Mr. Cilins, would you stand, sir.

11              Mr. Cilins, how do you now plead to the charge of
12   obstructing a government investigation as set forth in Count

13   One of the superseding information, guilty or not guilty?

14              THE DEFENDANT:    Guilty, your Honor.

15              THE COURT:    Are you pleading guilty because you are

16   guilty?

17              THE DEFENDANT:    Yes, your Honor.

18              THE COURT:    Are you pleading guilty voluntarily and of

19   your own free will?

20              THE DEFENDANT:    Yes, your Honor.

21              THE COURT:    Mr. Schwartz, do you wish me to make any
22   further inquiries of your client?

23              MR. SCHWARTZ:    No, your Honor.
24              THE COURT:    Mr. Kobre, does the government wish me to

25   make any further inquiries of the defendant?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case1:20-mc-00212-AJN
      Case  1:13-cr-00315-WHP Document
                               Document39-9
                                        62 Filed
                                            Filed03/20/14
                                                  06/26/20 Page
                                                            Page22
                                                                 23ofof23
                                                                        24                                          22
     E3ABCILP                                     Plea



 1                  HR.       KOBRE:       No,    your       Honor.


 2                  THE       COURT:       Hr.    Cilins,          because       you    acknowledge          that


 3   you’re guilty             as    charged      in       the   superseding           information          and


 4   because    I    find       you    know      your       rights    and       are    waiving    them


 5   knowingly       and voluntarily,                     and because       I    find    your    plea       is


 6   entered    knowingly             and voluntarily               and    is    supported by          an


 7   independent          basis       in   fact       containing          each    of    the   essential


 8   elements       of    the       offense,      I       accept    your    guilty plea          and    adjudge


 9   you   guilty        of    obstructing            a    government       investigation          as


10   charged    in       the    superseding               information       to    which       you’ve just


11   pleaded.
12                  Now, the U.S. Probation Office will next prepare a

13   presentence report to assist me in sentencing you.                                           You’ll be

14   interviewed by the probation office.                                  It’s important that the

15   information you give the probation officer be truthful and

16   accurate because the report is important in my decision as to

17   what your sentence will be.                            You and your attorney have a right

18   and will have an opportunity to examine the report, challenge

19   or comment upon it, and to speak on your behalf before

20   sentencing.
21                  I’m going to set this matter down for sentencing on
22   June 27th at 2 p.m.

23                  Are there any further applications at this time?
24                  MR. SCHWARTZ:                Your Honor, I have been requested by

25   co-counsel, counsel of record, to put his statement on the


                                SOUTHERN DISTRICT REPORTERS, P.C.
                                          (212) 805-0300
       Case1:20-mc-00212-AJN
      Case  1:13-cr-00315-WHP Document
                               Document39-9
                                        62 Filed
                                            Filed03/20/14
                                                  06/26/20 Page
                                                            Page23
                                                                 24ofof23
                                                                        24                                                             23
     E3ABCILP                                            Plea



 1   record    that       I       think       your       clerk             was    alerted          of    --


 2                  THE       COURT:              Just       take          the    podium.           I’m having             a    hard


 3   time    hearing          you,          Hr.    Schwartz.


 4                  HR.       SCHWARTZ:                 Yes,          your       Honor.           Hr.    Lehr       and


 5   Hs.    Smith,      both           of    whom       are       admitted             to    the    bar       in    Florida,          not


 6   here,    have      asked me              to       say    on       the       record          that    because          of    bar


 7   rulings       in   Florida,              they       have          not       advised Hr.             Cilins       with


 8   respect       to   that           part       of    his       plea          agreement          that       waives       his


 9   right    to    bring          a    collateral                proceeding                to    attack       the    plea.


10                  And Hr.             Cilins,          your          Honor       can       assume,          has    been       fully


11   advised by         his        lawyer,             who    is       a    New York             lawyer.


12                  THE       COURT:              Very       well.


13                  Anything                further          at       this       time?


14                  HR.       KOBRE:              Your       Honor,             just    briefly          with       respect       to


15   the    motions,          I    assume          that       they’re marked                      off.


16                  THE       COURT:              Yeah.           I    will       mark       them       off.


17                  HR.       SCHWARTZ:                 You       can       also       mark       off    the       trial,       your


18   Honor.

19                  THE       COURT:              I’m going                to    mark       off    the       trial    as       well.


20                  Anything                further          at       this       time?


21                  HR.       KOBRE:              No,    your          Honor.


22                  THE       COURT:              All    right.                 This    matter          is    concluded.


23   Have a good afternoon.

24                  (Adjourned)

25




                                   SOUTHERN DISTRICT REPORTERS, P.C.
                                             (212) 805-0300
